Citation Nr: 1501740	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran has COPD as a result of exposure to herbicides during military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Absent affirmative evidence to the contrary, exposure to herbicides is presumed for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

If a veteran was exposed to an herbicide agent during active service, certain diseases are presumed to be service-connected even though there is no record of such disease during service.  38 C.F.R. §  3.309(e) (2014).  However, this presumption does not apply to COPD.  Id.  Notwithstanding the presumption, service connection may be established by showing that a disorder resulting in disability or death was in fact causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-164 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Board finds that the Veteran's current COPD is related to service.  The Veteran served in the Republic of Vietnam from April 1968 to January 1969; accordingly, it is presumed that he was exposed to herbicides.  The Veteran has been diagnosed with chronic obstructive bronchopathy.  See Pneumology Report, dated April 24, 2008.  The record contains a statement from Dr. P.B., dated in September 2008, that exposure to an aggressive agent, such as the pesticides the Veteran was regularly exposed to, can involve a residual obstruction and cause the disorders currently presented by the Veteran, namely, COPD.  The opinion was provided by someone competent to provide it, and it included a rationale consistent with the record.  There is no competent opinion stating otherwise.  Thus, the Board finds that the criteria for service connection for COPD have been met.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet. App. at 54.  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that his current COPD is related to service.

Finally, as the full benefit sought by this appeal is herein granted, the need to discuss whether VA has complied with its duties to notify and assist the Veteran is obviated.


ORDER

Service connection for chronic obstructive pulmonary disorder is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


